Citation Nr: 1760096	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  08-13 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial extraschedular evaluation in excess of 10 percent for contact dermatitis, status post anthrax immunization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared at a hearing before the undersigned in September 2014.

In November 2014, the Board issued a decision denying the claim of entitlement to an initial compensable disability rating for contact dermatitis, status post anthrax immunization.  The decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Joint Motion for Partial Remand (JMPR), VA's General Counsel and the Veteran's representative before the Court moved the Court to partially vacate the November 2014 decision to the extent that it did not adequately address the issue of entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) for an initial compensable disability rating for contact dermatitis, status post anthrax immunization.  The parties agreed that the Court should affirm the portion of the Board's decision that denied a compensable schedular evaluation.  The Court granted this JMPR in a July 2015 Order.  

Upon return from the Court, the Board remanded the case for further action in August 2015.  

Pursuant to the Board's remand, the RO referred the matter to the office of the Director, Compensation Service (Director), for consideration of an extraschedular rating for the Veteran's dermatitis, status post anthrax immunization, pursuant to 38 C.F.R. § 3.321.  In May 2016, after reviewing the matter, the Director directed the RO to award the Veteran a 10 percent extraschedular rating under diagnostic code 7819 effective June 1, 2005.  In a May 2016 rating decision, the RO granted the 10 percent extraschedular rating effective June 1, 2005, as directed by the Director.  
FINDING OF FACT

The Veteran's disability has limited what she could wear to work and has involved episodes of itching, which occurred intermittently, but came on rapidly when they occurred, up to four times per week, and which affected her concentration at work. 


CONCLUSION OF LAW

The criteria for assignment of an initial 20 percent extraschedular disability rating, but no higher, for contact dermatitis, status post anthrax immunization are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.118 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran is seeking an initial extraschedular rating in excess of 10 percent for her disability.  At her Board hearing, she testified that a 10 percent rating would satisfy her appeal.  Board Hr'g Tr. 9.  More recently, in a November 2017 statement, she clarified that she was seeking at least a 10 percent rating for each arm.  Accordingly, the Board finds that the current 10 percent rating does not satisfy her appeal.

The appeal period now before the Board begins June 1, 2005, which is when service connection went into effect for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a 10 percent extraschedular rating throughout the entire appeal period.  
A.  Applicable Law

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

B.  Discussion
  
In this case, the Board finds that a separate 10 percent rating for each arm is warranted.  

At a March 2005 VA examination, the Veteran complained of flare-ups involving itching when she felt stressed.  In an October 2006 statement, she wrote that the condition was an eye sore, which was "so distasteful that I don't wear short [sleeve] shirts/blouses."  Also, she wrote that "[s]ometimes these areas itch so badly, until I rip my sleeves trying to scratch the areas to relieve the itching.  These spots are very irritating and they throb at times."  She gave similar complaints at a September 2011 VA examination, but added that the itching stops her from doing some activities.  In a July 2013 statement, she described the itching as "unbearable."  During outpatient treatment in September 2013, the itching, which was her primary concern, was noted to be intermittent.  

At a September 2013 VA examination, she reported that the itching affected her concentration while at work.  She explained in more detail at her September 2014 Board hearing that she worked in a professional environment, and the itching occurred "quite a bit" with a rapid onset.  Board Hr'g Tr. 4.  She could be at a meeting, sitting at her desk, or driving her car when the itching started, and it was so bad sometimes that she "feels like I'm just [going to] scratch a hole through my clothes, my jacket sleeves because they really itch really bad."  Board Hr'g Tr. 4.  The episodes occurred approximately three or four times per week.  Board Hr'g Tr. 5.  This occurred on both sides.  Board Hr'g Tr. 11.  She also had difficulty wearing short sleeve blouses to work due to the appearance of the scarring, which caused questions from others, such as "what's wrong with your arms."  Board Hr'g Tr. 4.  

In short, she complained of episodes of itching, which occurred intermittently, but came on rapidly when they occurred.  The episodes occurred up to four times per week and affected her concentration at work.  They also limited what she could wear to work. 

As indicated by the Director's May 2016 decision, these symptoms and their functional effects are not contemplated by the rating schedule.  A 10 percent rating was assigned on this basis.  The Board finds that a separate 10 percent rating is warranted for each arm, which are equally affected by the symptoms.  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (the Board may not consider entitlement to an extraschedular rating in the first instance, but rather may only engage in a de novo review of an initial determination by the Under Secretary for Benefits or the Director of Compensation Service).

The rating schedule, in this regard, is not directly applicable.  Nonetheless, it is instructive to the extent it directs separate ratings to be assigned for each affected extremity.  See 38 C.F.R. § 4.118, DC 7801-7804.  This results in a combined disability rating of 20 percent.  See 38 C.F.R. § 4.25.  Cf. 38 C.F.R. § 4.26 (applying the bilateral factor).  To this extent, the appeal is granted.  

The Board, however, finds that an extraschedular disability rating in excess of 20 percent is not warranted.  The Veteran has indicated that the disability primarily affects her at work due to the itching disturbing her concentration.  She did not indicate, however, that there was any negative effect on her employment as a result of the itching episodes and the resulting impairment on her concentration.  She did not, for instance, indicate any excessive absences from work, missed opportunities, or other loss of income resulting from the service-connected symptomatology.  See, e.g., Thun, 22 Vet. App. at 117, n.3 (2008).  Accordingly, the 20 percent rating appears reasonable and fair to accord justice to compensate for the impact of these symptoms at her work.  Accordingly, an extraschedular disability rating higher than 20 percent is denied.  

In summary, the Board finds that the Veteran's disability picture warrants a 10 percent disability rating for each extremity, which results in a combined 20 percent rating.  As the disability level appears to have been relatively unchanged throughout the appeal period, the 20 percent rating is assigned since June 1, 2005, when service connection went into effect for the disability.  The Board has resolved all reasonable doubt in the Veteran's favor in reaching all determinations.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial 20 percent extraschedular disability rating, but no higher, for contact dermatitis, status post anthrax immunization, is granted; subject to the applicable regulations concerning the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


